In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Division of Human Rights, dated July 29,1987, which, after a hearing, found that the respondent Board of Education of the City of New York had not discriminated against the petitioner because of a disability, the petitioner appeals from a judgment of the Supreme Court, Kings County (Dowd, J.), dated January 10, 2000, which, in effect, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioner’s employment was terminated by the City Board of Education in 1973 on the ground of psychiatric disability. When he was denied reinstatement in 1981 on the same ground, he filed a discrimination claim with the New York State Division of Human Rights (hereinafter the State Division). After a hearing, the State Division determined that there had been no discrimination. In a subsequent CPLR article 78 proceeding, this Court confirmed the determination of the State Division (see, Matter of Bolecek v State of New York, 151 AD2d 478). The claims raised by the petitioner in his current application were either raised in the prior proceeding before the State Division or the CPLR article 78 proceeding *329brought thereafter. Thus, the Supreme Court properly denied the application on the ground of res judicata (see, Sherman v Ansell, 207 AD2d 537).
The petitioner failed to establish any basis under CPLR 5015 or 2221 to reopen the prior proceeding. O’Brien, J. P., Florio, Schmidt and Smith, JJ., concur.